             Case 2:18-cr-00217-RSM Document 479 Filed 08/03/20 Page 1 of 2




 1                                                                   Chief Judge Ricardo S. Martinez

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9
                                                       )   Case No.: CR18-00217 RSM
     UNITED STATES OF AMERICA,                         )
10
                                                       )
                    Plaintiff,                         )   ORDER GRANTING MOTION TO FILE
11
                                                       )   EXHIBIT B TO MOTION TO SUPPRESS
            vs.                                        )   UNDER SEAL
12
                                                       )
     JEROME ISHAM,                                     )
13
                                                       )
                    Defendant.                         )
14

15
            This matter having come before the Court in the motion of the defendant to file Exhibit B
16
     to Mr. Isham’s Motion to Suppress under seal, the Court finds that the produced document has
17
     been designated as protected. This Court’s Protective Order requires materials so designated to
18
     be filed under seal. Now, therefore,
19
            IT IS HEREBY ORDERED that the motion is granted.
20
            DONE this 3rd day of August, 2020.
21

22

23                                               A
                                                 RICARDO S. MARTINEZ
24                                               CHIEF UNITED STATES DISTRICT JUDGE

25

      ORDER GRANTING MOTION TO FILE                                       SIDERIUS LONERGAN & MARTIN LLP
                                                                                        ATTORNEYS AT LAW
      EXHIBIT B TO MOTION TO SUPPRESS                                           500 UNION STREET, SUITE 847
      UNDER SEAL                                                                         SEATTLE, WA 98101
                                                                                               (206) 624-2800
      CR18-00217 RSM (Isham) - 1                                                           FAX (206) 624-2805
               Case 2:18-cr-00217-RSM Document 479 Filed 08/03/20 Page 2 of 2




 1
     /
 2

 3   Presented by:

 4       s/ Michael G. Martin                 s/ Abigail W. S. Cromwell
         Michael G. Martin, WSBA #11508       Abigail W.S. Cromwell, WSBA #39712
 5       Counsel for Jerome Isham

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

         ORDER GRANTING MOTION TO FILE                        SIDERIUS LONERGAN & MARTIN LLP
                                                                            ATTORNEYS AT LAW
         EXHIBIT B TO MOTION TO SUPPRESS                            500 UNION STREET, SUITE 847
         UNDER SEAL                                                          SEATTLE, WA 98101
                                                                                   (206) 624-2800
         CR18-00217 RSM (Isham) - 2                                            FAX (206) 624-2805
